Title: To James Madison from Ward Fairchild, 10 February 1813
From: Fairchild, Ward
To: Madison, James


Dear SirFort Mifflin February. 10th: 1813
I wrote you sometime past, humbly soliciting my discharge from the service of the US. army. I have again taken this liberty—From reasons too obvious. I find that your granting my request would confer on me a happiness which at present it is impossible for me to give you an idea of—treated with unmerited severity as I have been—willing to exercise my utmost in order to gain the respect of my Officers and brother Soldiers—was the first wish of my heart—alas how vain the wish.
The Soldiers all have universally esteemed me—the Officers jealous because in some cases my abilities extended a little farther than their narrow & confined ideas—could never bear that a poor-Soldier should know a little more than themselves—there however is no general rule without exception and in my acquaintance with the military characters I have found men, of sound judgement and errudition—believe me Sir I would not wish to be understood as speaking in any manner disrespectfully of any of the Officers—there are however a number in my humble opinion totally undeserving of their stations—this however is none of my business.
Men, in the high standing & station in life like your Excellency, with the multiplicity of business which will result from that station, cannot at all times attend to the numerous petitions which are daily pouring in upon you from all quarters—this I know perfectly well—but I have to hope that you will condescend to answer this Letter, if you only write me three Lines and you will much oblige me.
Resting assured of your willingness to grant any thing which may be in your power & in your own good judgment consistent with equity—I remain Your Excellencys most Obet Huml Sevt
Ward Fairchild
P. S
Should your Excellency please to write you please direct your Letters “Care of the Commandant of Fort Mifflin” Pennsy.
